  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 1 of 6                       PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE
                                  (Portland Division)



 MICHAEL LELAND,

                    Plaintiff,
                                                     Civil Action No. _____________
                     – v. –

 CHASE BANK USA, N.A.,
                                                     Jury Trial Requested
                   Defendant.



                                          COMPLAINT

       Now Comes, Plaintiff, Michael Leland (“Plaintiff”), by and through his undersigned

counsel, and against Chase Bank USA, N.A. (“Defendant”), alleges as follows:

                                            INTRODUCTION

   1. Plaintiff brings this action on behalf of himself individually seeking damages and any

other available legal or equitable remedies resulting from the illegal actions of Defendant, in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in

violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

   2. The TCPA was legislated to prevent companies like Chase Bank USA, N.A. from invading

Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described these

calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt our

dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip the

telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended

to give telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio

v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).
  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 2 of 6                        PageID #: 2



                                     JURISDICTION AND VENUE

   3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. § 227(b)(3). See

Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012) holding that federal and state courts

have concurrent jurisdiction over private suits arising under the TCPA.

   4. Venue is proper in the United States District Court for the District of Maine pursuant to

28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial part of the

events or omissions giving rise to the herein claims occurred within this District.

   5. The violations described in this Complaint occurred in Maine.

                                              PARTIES

   6. Plaintiff is a natural person residing in Cumberland County, in the town of Harrison,

Maine, and is otherwise sui juris.

   7. Defendant is a nationally chartered bank, doing business in the state of Maine. Defendant

is a “person” as defined by 47 U.S.C. § 153 (39).

   8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heir, successors, assignees, principals, trustees, sureties, subrogees,

representatives and insurers.

                                     FACTUAL ALLEGATIONS

   9. Defendant placed automated calls to Plaintiff attempting to collect on alleged debts

incurred through purchases made on credit issued by Defendant.

   10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265

(11th Cir. 2014).

   11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (207)

XXX-8137.




                                                -2-
  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 3 of 6                        PageID #: 3



    12. Defendant placed collection calls to Plaintiff from various telephone numbers including,

but not limited to, (847) 426-9203, (847) 426-9209, (210) 520-0146 and (407) 732-2416.

    13. Upon information and belief based on the number, frequency and timing of the calls, and

on Defendant’s prior business practices, Defendant’s calls were placed with an automatic

telephone dialing system.

    14. Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C. §

227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

by Plaintiff.

    15. Defendant’s calls were not for emergency purposes, which would be excepted by 47

U.S.C. § 227(b)(1)(A).

    16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

    17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

    18. On or about April 19, 2018, Plaintiff called Defendant’s company at phone number (210)

520-0146, spoke with Defendant’s representative who identified herself as “Lisa” with “ID

R302831” and told Defendant to stop calling his cellular phone.

    19. During the aforementioned conversation, Plaintiff gave Defendant his full cell phone

number and last four digits of social security number, in order to assist Defendant in identifying

his and accessing his accounts before asking Defendant to stop calling his cellular telephone.

    20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone

and/or to receive Defendant’s calls using an automatic telephone dialing system in his

conversation with Defendant’s representative on April 19, 2018.


                                                 -3-
  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 4 of 6                        PageID #: 4



   21. Despite Plaintiff’s request to cease, Defendant continued to place calls to Plaintiff’s

cellular phone after April 19, 2018.

   22. Defendant continued to place calls to Plaintiff on his cellular telephone, at least, through

November 2018.

   23. Despite Plaintiff’s request that Defendant cease placing automated calls to Plaintiff,

Defendant continued to place at least one hundred seventy-three (173) telephone calls using an

automatic telephone dialing system to Plaintiff’s cellular telephone.

   24. Defendant placed the great number of telephone calls to Plaintiff with the sole intention

of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed by

Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic harassment

caused Plaintiff considerable anxiety and emotional distress.

                         FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                      ACT - 47 U.S.C. §227(b)(3)(B)

   25. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-24.

   26. The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

   27. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   28. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, Michael Leland, respectfully requests judgment be entered against

Defendant, Chase Bank USA, N.A., as follows:


                                                -4-
  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 5 of 6                          PageID #: 5



        a.          Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied

by the number of negligent violations of the TCPA alleged herein, to wit: one hundred seventy-

three (173) for a total of eighty-six thousand five hundred dollars ($86,500.00);

        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.

                          SECOND CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                        CONSUMER PROTECTION ACT
                             47 U.S.C. § 227(b)(3)(C)
    29. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-24.

    30. The above listed acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one

of the above cited provisions of 47 U.S.C. § 227 et seq.

    31. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

    32. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

    WHEREFORE, Plaintiff, Michael Leland, respectfully requests judgment be entered against

Defendant, Chase Bank USA, N.A., as follows:

        a.          Awarding Plaintiff statutory damages statutory damages of one thousand five

hundred dollars ($1,500.00) multiplied by the number of knowing and/or willful violations of

TCPA alleged herein, to wit: one hundred seventy-three (173) for a total of two hundred fifty-nine

thousand five hundred dollars ($259,500.00);


                                                    -5-
  Case 2:19-cv-00054-GZS Document 1 Filed 01/30/19 Page 6 of 6                          PageID #: 6



        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.

                                          JURY TRIAL DEMAND

    Plaintiff demands a jury trial on all issues so triable.


        Dated: January 30, 2019.

                                   RESPECTFULLY SUBMITTED,


                                                     By: /s/ Daniel Ruggiero
                                                         DANIEL RUGGIERO
                                                         Attorney for Plaintiff, Michael Leland
                                                         The Law Office of Daniel Ruggiero
                                                         Daniel Goldsmith Ruggiero
                                                         275 Grove St., Suite 2-400
                                                         Newton, MA, 02466
                                                         P: (339) 237-0343
                                                         E: DRuggerioEsq@gmail.com

                                                  By:     /s/ Carlos C. Alsina-Batista
                                                          Carlos C. Alsina-Batista
                                                          Attorney for Plaintiff, Michael Leland
                                                          The Law Offices of Jeffrey Lohman, P.C.
                                                          4740 Green River Rd., Ste 310
                                                          Corona, CA 92880
                                                          T: (657) 363-3331
                                                          F: (657) 246-1311
                                                          Pro Hac Vice petition to follow




                                                    -6-
